United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1973
                                 ___________

Gary L. Snyder,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Janice Snyder, Individually and         *
Personally; Arapahoe County Sheriff’s *
Office, Multiple John and Jane Doe      *
Sheriff Deputies, (Each Individually    *
and Personally); Arapahoe County        *   Appeal from the United States
Social Services, Colorado; Jefferson *      District Court for the
County Social Services, Colorado;       *   District of Minnesota.
Kathleen Curley, (Individually and      *
Personally); Ingrid Holmes,             *   [UNPUBLISHED]
(Individually and Personally); Mardi    *
A. Ewing, (Individually and             *
Personally); Linda Froehler,            *
(Individually and Personally); Linda    *
Gibson-Hendrick, (Individually and      *
Personally); Charles D. Moon,           *
(Individually and Personally); Katie    *
Smith, (Individually and                *
Personally); Stephanie Simpson,         *
 (Individually and Personally); Eileen *
Wiseman, (Individually and              *
Personally); John Doe Process           *
Service Company, Colorado               *
(Individually and Personally and in its *
Business Capacity); Orbitz Couriers;    *
Douglas County Sheriff’s Office,        *
Multiple John and Jane Doe Sheriff      *
Deputies, (Each Individually and        *
Personally); Jennifer Gening, RN        *
(Individually and Personally); Douglas  *
County, Minnesota, (In Its              *
Governmental Capacity); Jeffry          *
Rustand, (Individually and              *
Personally); Sherburne County Social    *
Services, Minnesota; Mary Patton,       *
(Individually and Personally); Jeffrey  *
Scott Snyder, (Individually and         *
Personally; For Jurisdiction Only);     *
Barry Brooks Snyder, (Individually      *
and Personally; For Jurisdiction        *
Only); Kevin Grant Snyder,              *
(Individually and Personally; For       *
Jurisdiction Only),                     *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: November 25, 2008
                                Filed: December 2, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Gary Snyder appeals the district court’s1 adverse judgment disposing of his 42
U.S.C. § 1983 action. After careful review, we have found no basis for reversal and
therefore affirm. See 8th Cir. R. 47B.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
                                         -2-